Citation Nr: 1329400	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-21 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for a throat disorder


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2010 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2010; a 
statement of the case was issued in July 2011; and a 
substantive appeal was received in August 2011.   

The Veteran presented testimony at a Board hearing in July 
2013.  A transcript of the hearing is associated with the 
claims folder. 

The Veteran also sought a compensable rating for hearing 
loss.  The claim was denied by the RO in an August 2012 
rating decision.  The Veteran submitted a notice of 
disagreement.  In a January 2013 rating decision the RO 
granted a 10 percent rating for the hearing loss.  Later 
that month, the Veteran's representative submitted a 
statement from the Veteran withdrawing the appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Current rhinitis is the result of an in-service injury.

2.  The Veteran has throat disability associated with 
drainage related to rhinitis.



CONCLUSIONS OF LAW

1.  Rhinitis was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  A throat disability as a manifestation of rhinitis was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  In light of the favorable decisions in this appeal, 
further notice or assistance is not required to aid the 
Veteran in substantiating his claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal connection between the claimed in-service disease or 
injury and the current disability.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004).

VA and private treatment records establish that the Veteran 
has current rhinitis with associated throat irritation.  
Hence a current disability is established.  The Veteran has 
testified that he was treated for symptoms of rhinitis and 
throat irritation during service and has also reported 
irritation associated with his duties in construction during 
the Philippine campaign.  Available service treatment 
records do not confirm his reports of treatment, but 
resolving reasonable doubt in his favor, the element of in-
service incurrence is satisfied.

The Veteran and his wife have provided an unclear history of 
his disease.  At the hearing, his spouse indicated that the 
rhinitis and throat irritation had only been present for 
about 12 years, but she acknowledged that he had received 
private treatment for this condition prior to that time; and 
in an April 2011 statement she had indicated that symptoms 
had been present since service.  The Veteran's testimony 
suggested that his disability had been present since 
service, but he had difficulty recalling the details.

In response to a request from VA, ENT and Allergy Associates 
reported in February 2008 that the Veteran treated records 
had been destroyed because he had been treated there more 
than 13 years ago.  

The record contains two flawed medical opinions as to the 
relationship between the current disability and service.  
Following a VA examination in May 2011, the examiner 
provided a negative opinion as to the relationship between 
current rhinitis and service because there was no 
documentation of any nasal symptoms or diagnosis of rhinitis 
during service; and the examination showed no active nasal 
disease.  A medical opinion that is based on the absence of 
documentation in service treatment records without 
considering a veteran's reports is insufficient.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

The Veteran submitted an August 2011 treatment report from 
Dr. R.J.I. of Atlantic ENT Associates, P.A.  The treatment 
report reflects that the Veteran complained of chronic 
rhinitis; and that clear mucus was dripping from his nose 
while he was in the office.  The examiner stated that the 
Veteran had had this condition for years.  The Veteran 
stated that he has had it ever since service; and that it 
began after being exposed to dirt and irritants while 
driving a truck in service.  The physician noted that the 
Veteran "states this started after exposure to some type of 
dirt in the military and he has had it for all these years.  
More than likely there is a relationship to that."  

The private opinion is deficient in that the physician did 
not provide any specific rationale for the opinion.  It is 
less deficient than the VA opinion; however, because it 
considered the Veteran's reports.  It is therefore of more 
probative weight.  Accordingly, the elements for service 
connection for rhinitis are demonstrated, and the claim is 
granted.  Sore throat and sinus drainage are known 
complications of rhinitis.  Allergic Rhinitis, A.D.A.M. 
Medical Encyclopedia (National Library of Medicine, National 
Institute of Health 2013); 
https://www.ncbi.hlm.nih.gove/pubmedhealth/pubmedhealth/PMH0
001816/. Service connection is granted for a throat 
condition on the basis of rhinitis.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for rhinitis is granted.

Entitlement to service connection for a throat disability is 
granted.  


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


